DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 1 recites “a feed port”. Claim 7, which depends from claim 1, also recites “a feed port”. It is not clear if the feed port recited in claim 7 refers to the feed port of claim 1 or if it is an additional feed port.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yarga et al. (US 20210075090) in view of Chao (CN 112467387A).
Regarding claim 1:	Yarga et al. disclose an antenna system (in Figs. ) for a mobile electronic device (10), the antenna system comprising: a cellular antenna (40-1); an ultra-wideband antenna (40-2); and a circuit (60), the circuit (MN) connecting an ultra-wideband module (60) to a feed port (56-2/58-2) of the ultra-wideband antenna (40-2), and provide resonance in a cellular band to enhance cellular bandwidth or efficiency (Para. 0053, Lines 16-19; Para. 0084, Lines 9-13).
Yarga et al. is silent on that the circuit and the ultra-wideband antenna configured to: enhance isolation between the ultra-wideband antenna and the cellular antenna.
Chao discloses (in Fig. 11) the circuit (M) and the ultra-wideband antenna (220c) configured to: enhance isolation between the ultra-wideband antenna (220c) and the cellular antenna (220a; Para. n0077, Lines 651-657).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the matching circuit to provide isolation in the antenna system as taught by Chao into the device of Yarga et al. for the benefit of improving the radiation performance of the antenna device (Para. n0082, Lines 705-708).
Regarding claim 2:
Yarga et al. disclose the cellular antenna (40-1) and the ultra-wideband antenna (40-2) are integrated into a metal frame (12W) surrounding a perimeter of the mobile electronic device (10).
Regarding claim 3:
Yarga et al. disclose the ultra-wideband antenna (40-2), cellular antenna (40-1), and the metal frame (12W) are positioned coplanar to one another (See Figs.).
Regarding claim 4:
Yarga et al. disclose the ultra-wideband antenna (40-2) is located proximate to the cellular antenna (40-1), the ultra-wideband antenna (40-2) and the cellular antenna (40-1) forming at least a portion of a first side of the metal frame (12W); the cellular antenna (40-1) further forms a corner (76) of the metal frame (12W) and extends past the corner (76) to form at least a portion of a second side (along 68-1) of the metal frame (12W) adjacent and orthogonal to the first side (See Figs.); and a gap (18-2) in the metal frame (12W) having a non-conductive material and separating the ultra-wideband antenna (40-2) and the cellular antenna (40-1).
Regarding claim 6:
Yarga et al. disclose the ultra-wideband antenna (40-2), the circuit (MN), and the ultra-wideband module (60) are together configured to transmit and receive ultra-wideband signals on bandwidths centered at 6.5 GHz and 8.0 GHz (Para. 0052, Lines 17-22).
Regarding claim 7:
Yarga et al. is silent on that the ultra-wideband antenna comprises two ends including a first end and second end, the first end having a feed port and positioned closer to the cellular antenna than the second end, and the second end having a ground port.
Chao discloses (in Fig. 11) the ultra-wideband antenna (220c) comprises two ends (See Fig. 11) including a first end (closer to 220a) and second end (closer to 220b), the first end (closer to 220a) having a feed port (coupled through M1) and positioned closer to the cellular antenna (220a) than the second end (closer to 220b), and the second end (closer to 220b) having a ground port (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the ultra-wideband antenna having two ends with feed and ground arranged along with the cellular antenna as taught by Chao into the device of Yarga et al. for the benefit of achieving diversity in the mobile device (Para. n0002, Lines 27-28).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yarga et al. (US 20210075090) in view of Chao (CN 112467387A) as applied to claim 1, and further in view of Chang et al. (US 20150188225).
Regarding claim 5:
Yarga as modified is silent on that the circuit includes: a shunt inductor connected to a ground in parallel with a capacitor that is in series with the ultra-wideband module.
Chang et al. disclose the circuit (53) includes: a shunt inductor (L2) connected to a ground (See Fig.) in parallel with a capacitor (C2) that is in series with the ultra-wideband module (230).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the matching arrange taught by Chang et al. into the modified device of Yarga for the benefit of providing isolation (Para. 0019, Lines 1-3) and improving the radiation efficiency (Para. 0020, Lines 6-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845